May 07, 2004


Charles Clay Warner Jr.
TDCJ-ID# 502362
2101 FM 369 N. Alfred Unit
Iowa Park, TX 76367-6568
Mr. Harold Joseph Liller
Attorney General's Office
P.O. Box 12548
Austin, TX 78711

RE:   Case Number:  03-0214
      Court of Appeals Number:  06-02-00165-CV
      Trial Court Number:  01-C-1085-102

Style:      CHARLES CLAY WARNER, JR.
      v.
      ZELDA G. GLASS

Dear Counsel:

      Today, the Supreme Court of Texas delivered the enclosed  opinion  and
judgment in the above referenced cause.
      Encl.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Mr. Billy Fox |
|   |Ms. Linda     |
|   |Rogers        |